Case 0:20-cv-61617-AHS Document 32-1 Entered on FLSD Docket 08/23/2021 Page 1 of 4




                                           RETURN OF SERVICE

     State of Florida                           County of Southern                United States District Court

     Case Number: 20-CV-61617-AHS Court Date: 8/19/2021 2:00 pm

     Plaintiff:
     ALLAN GARFINKEL
     vs.
                                                                                   11111    i i i i 1111 I I
                                                                                      SKP2021003323


     Defendant:
     SCOTTSDALE INSURANCE COMPANY

     For:
     Phelps Dunbar LLP - Tampa
     100 South Ashley Drive
     Suite 2000
     Tampa, FL 33602-5311

     Received by Serve Legal Process, Inc. on the 20th day of July, 2021 at 1:05 pm to be served on Corporate
     Representative of Leak Detector, Inc. c/a Juan R. Rodriguez, as Registered Agent, 515 W.45th Place,
     Hialeah, FL 33012.

     I, JOSEPH R. DION #2259, do hereby affirm that on the 27th day of July, 2021 at 4:00 pm, I:

     SUBSTITUTE served by delivering a true copy of the Subpoena To Testify At A Deposition In A Civil
     Action And $50.00 Witness Fee with the date and hour of service endorsed thereon by me, to: ELJLIS
     HERNANDEZ as CO- RESIDENT at the address of: 515 W.45TH PLACE, HIALEAH, FL 33012, the
     within named person's usual place of Abode, who resides therein, who is fifteen (15) years of age or older
     and informed said person of the contents therein, in compliance with state statutes.

     Additional Information pertaining to this Service:
     7/22/2021 2:31 pm There were no vehicles parked outside. No response at the door.
     7/24/2021 9:05 pm The lights outside are on and the lights inside are off. There was no response at the
     door. No movement from within.
     7/27/2021 8:00 am There were no vehicles parked outside. No response at the door.

     Description of Person Served: Age: 50, Sex: F, Race/Skin Color: WHITE, Height: 5'7", Weight: 190, Hair:
     BLACK, Glasses: N




                                         Composite Exhibit "A"
Case 0:20-cv-61617-AHS Document 32-1 Entered on FLSD Docket 08/23/2021 Page 2 of 4




                             RETURN OF SERVICE For 20-CV-61617-AHS

    I certify that I am over the age of 18, have no interest in the above action, and I am a Certified Process
    Server. Under Penalties of perjury, I declare that I have read the foregoing Return of Service and the facts
    stated in it true. Notary Not Required (F.S. 92.525).




                                                                             JOSEPH R. DION #2259
                                                                             Process Server

                                                                            Serve Legal Process, Inc.
                                                                            333 N. Falkenburg Rd Suite B 206
                                                                             Tampa, FL 33619
                                                                            (813)254-8762

                                                                              Our Job Serial Number: SKP-2021003323
                                                                              Ref: 19963-5245


                                  Copyright ©1992-2021 Database Services, Inc. - Process Servers Toolbox V8.1t
Case
Detail 0:20-cv-61617-AHS
       by Entity Name    Document 32-1 Entered on FLSD Docket 08/23/2021 Page
                                                                         Page 13of
                                                                                 of24


Florida Department of State                                                                         DIVISION OF CORPORATIONS




      Department of State / Division of Corporations / Search Records / Search by En tity Na me /




         Detail by Entity Name
         Florida Profit Corporation
         LEAK DETECTOR INC
         Filing Information
         Document Number                   P13000068507
         FEI/EIN Number                    XX-XXXXXXX
         Date Filed                        08/20/2013
        State                              FL
         Status                            ACTIVE
         Principal Add ress
         515 W 45TH PL
         HIALEAH, FL 33012


         Changed: 07/08/2015
         Mailing Address
         515 W 45TH PL
         HIALEAH, FL 33012


         Changed: 02/22/2016
         Registered Agent Name & Address
         RODRIGUEZ, JUAN R
         515 W 45TH PL
         HIALEAH, FL 33012


         Address Changed: 02/22/2016
         Of
          ficer/Director Detail
         Name & Address


         Title PD


         RODRIGUEZ, JUAN R
         515 W 45TH PL
         HIALEAH, FL 33012


         Annual Reports

         Report Year             Filed Date
         2019                    01/31/2019
         2020                    03/12/2020
         2021                    03/08/2021




http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=Entity... 8/20/2021
Case
Detail 0:20-cv-61617-AHS
       by Entity Name    Document 32-1 Entered on FLSD Docket 08/23/2021 Page
                                                                         Page 24of
                                                                                 of24



      Document I mages

      03/08/2021 -- ANNUAL REPORT      View image in PDF format

      03/12/2020 -- ANNUAL REPORT      View image in PDF format

      01/31/2019 -- ANNUAL REPORT      View image in PDF format

      03/13/2018 -- ANNUAL REPORT      View image in PDF format

      03/15/2017 -- ANNUAL REPORT      View image in PDF format

      02/22/2016 -- ANNUAL REPORT      View image in PDF format

      03/13/2015 -- ANNUAL REPORT      View image in PDF format

      02/18/2014 -- ANNUAL REPORT      View image in PDF format

      08/20/2013 -- Domestic Profi t   View image in PDF format




                                                       ,t         o, fOo,iorf of C.o,p   000




http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=Entity... 8/20/2021
